DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments
Paragraph 121 states “A non-transitory computer readable storage medium may include a machine readable storage device, a machine readable storage substrate, a memory device, or any combination thereof. Non-transitory computer readable storage medium may include non-volatile memory (e.g., flash memory, ROM, PROM, EPROM, EEPROM memory), volatile memory (e.g., random access memory (RAM), static random access memory (SRAM), synchronous dynamic RAM (SDRAM)), bulk storage memory (e.g., CD-ROM and/or DVD-ROM, hard-drives), or the like.”  The disclosure does not appear to refine non-transitory to include non-statutory categories.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 112 and 141 in FIG. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 3 and 8 are objected to because of the following informalities: the limitation “wherein parameters of the second neural network is differs from parameters of the first deep convolutional neural network” of claim 3 should recite “wherein parameters of the second neural network differ from parameters of the first deep convolutional neural network” and the limitation “obtaining a set light detection and ranging (Lidar) measurements using a Lidar sensor” of claim 8 should recite “obtaining a set of light detection and ranging (Lidar) measurements using a Lidar sensor.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite. The claim limitation “obtaining a second neural network result of a second neural network that uses the set of images as an input,” is indefinite because it is unknown whether this refers to the first set of images or the second set of images; therefore, the claim will be interpreted as reciting “obtaining a second neural network result of a second neural network that uses the second set of images as an input,”. Further, the limitation in claim 3 reciting “detecting, with the computing device, the second version of the target physical object based on the second neural network result and on the second version of the target physical object” is indefinite because it is unclear how the instructions can detect the second version of the target physical object based on the second version of target physical object itself; therefore, the claim will be interpreted as reciting “detecting, with the computing device, the second version of the target physical object based on the second neural network result.” Proper corrections are requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, 10, 12, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No.: 10,621,779 (Topiwala et al.) (hereinafter Topiwala.)
Regarding claim 1, Topiwala teaches a non-transitory, machine readable medium storing instructions that, when executed by one or more processors, execute operations comprising: (Topiwala, col. 22, lines 50-62: “

    PNG
    media_image1.png
    246
    453
    media_image1.png
    Greyscale
”)
obtaining, with a computing device, a profile of a user (Topiwala, col. 12, lines 17-29: “

    PNG
    media_image2.png
    248
    448
    media_image2.png
    Greyscale
”).
obtaining, with the computing device, a set of images via a camera of the computing device (Topiwala, co. 8, lines 35-53; FIG. 1: “

    PNG
    media_image3.png
    365
    450
    media_image3.png
    Greyscale
”;

    PNG
    media_image4.png
    543
    486
    media_image4.png
    Greyscale
);
 inputting, with the computing device, into a convolutional neural network executing on the computing device, the set of images (Topiwala, FIG. 1; FIG. 2;

    PNG
    media_image4.png
    543
    486
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    340
    527
    media_image5.png
    Greyscale
;
the image/scan data is inputted into the artificial intelligence module 130 shown in more detail in FIG. 2).
	detecting, with the convolutional neural network executing on the computing device, a target physical object depicted in the set of images (Topiwala, col. 9, lines 45-51; FIG. 3C: “

    PNG
    media_image6.png
    134
    455
    media_image6.png
    Greyscale
”;

    PNG
    media_image7.png
    365
    1031
    media_image7.png
    Greyscale
).
determining, with the computing device, a contour of the target physical object in pixel coordinates of the set of images (Topiwala, col. 11, lines 51-59; col. 19, lines 51-67; col. 4, lines 33-40; FIG. 13C; FIG. 13D: “

    PNG
    media_image8.png
    208
    542
    media_image8.png
    Greyscale
”; “

    PNG
    media_image9.png
    388
    548
    media_image9.png
    Greyscale
”; “

    PNG
    media_image10.png
    111
    365
    media_image10.png
    Greyscale
”;

    PNG
    media_image11.png
    361
    841
    media_image11.png
    Greyscale
);
determining, with the computing device, a first three-dimensional reconstruction in world-space coordinates of the target physical object based on the set of images and the contour (Topiwala, col. 5, lines 20-27; col. 15, lines 11-16; FIG. 26: “

    PNG
    media_image12.png
    187
    541
    media_image12.png
    Greyscale
”; “

    PNG
    media_image13.png
    136
    547
    media_image13.png
    Greyscale
”;

    PNG
    media_image14.png
    486
    676
    media_image14.png
    Greyscale
);
generating, with the computing device, a virtual representation based on the first three-dimensional reconstruction (Topiwala, col. 20, lines 

    PNG
    media_image15.png
    298
    357
    media_image15.png
    Greyscale
;
the 3d model shown above has been given augmented reality (virtual) capabilities to exist in virtual space so it may be imported into another part of virtual space or vice versa);
	generating, with the computing device, a virtual object based on a set of attributes of the virtual representation and the profile of the user, wherein a first attribute of the set of attributes comprises the first three-dimensional reconstruction (Topiwala, col. 11, lines 45-49; col. 13, lines 4-29; FIG. 16; FIG. 17; col. 14, lines 12-26; FIG. 21: “

    PNG
    media_image16.png
    77
    360
    media_image16.png
    Greyscale
; “

    PNG
    media_image17.png
    494
    453
    media_image17.png
    Greyscale
”;

    PNG
    media_image18.png
    346
    517
    media_image18.png
    Greyscale
;

    PNG
    media_image19.png
    275
    581
    media_image19.png
    Greyscale
;
the key points found in the 3D model of the wearable articles (virtual object) are based on the key points found in the 3D human model so the wearable article 3D model may be then draped onto the 3D human model; “

    PNG
    media_image20.png
    349
    534
    media_image20.png
    Greyscale
”; 
    PNG
    media_image21.png
    316
    754
    media_image21.png
    Greyscale
;
The fitness analysis module 2120 does a comparison analysis of the body image and the wearable article so they may be matched up in virtual space);
associating, with the computing device, the virtual object with the virtual representation, wherein a position of the virtual object is computed based on the contour of the target physical object (Topiwala, col. 11, 51-67; col. 13, lines 30-46: “

    PNG
    media_image22.png
    515
    692
    media_image22.png
    Greyscale
”;

    PNG
    media_image23.png
    326
    456
    media_image23.png
    Greyscale
); and
displaying, with the computing device, the virtual object at pixel coordinates of a display that at least partially occlude at least part of the target physical object from a perspective of the user (Topiwala, col. 11, 51-67; col. 13, lines 30-46; see above; FIG. 35; col. 5, lines 58-60:

    PNG
    media_image24.png
    546
    510
    media_image24.png
    Greyscale
; “

    PNG
    media_image25.png
    72
    544
    media_image25.png
    Greyscale
”;
The 3D wearable garment (virtual object) is overlaid onto the 3D model of the human (target physical object) which occludes at least part of the human’s body from a perspective of the user observing the models in augmented reality; the key points of the garment and the body are found and matched up).
	Regarding claim 4, Topiwala teaches the medium of claim 1, the operations further comprising: determining a set of features of the target physical object based on the set of images (Topiwala, col. 8, lines 53-61: “

    PNG
    media_image26.png
    169
    449
    media_image26.png
    Greyscale
”;
generating a set of virtual representation boundaries based on the set of features (Topiwala, col. 12, lines 53-67; col. 13, lines 1-2; col. 4, lines 47-52; FIG. 15A; FIG. 15B: “

    PNG
    media_image27.png
    296
    459
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    43
    446
    media_image28.png
    Greyscale
”; “

    PNG
    media_image29.png
    116
    450
    media_image29.png
    Greyscale
”;

    PNG
    media_image30.png
    595
    877
    media_image30.png
    Greyscale
); and
	determining an anchor point based on the set of virtual representation boundaries, wherein displaying the virtual object comprises attaching a point of the virtual object to the anchor point (Topiwala, col. 11, 51-67; col. 13, lines 30-46; see claim 1 above; FIG. 15; FIG. 16: 

    PNG
    media_image30.png
    595
    877
    media_image30.png
    Greyscale

    PNG
    media_image18.png
    346
    517
    media_image18.png
    Greyscale
;
as may be seen in FIG. 15 and FIG. 16, key points are found in each of the 3D model of the body as well as the 3D model wearable garment and they are matched up to overlay the wearable garment model on the body model).
	Regarding claim 5, Topiwala teaches the medium of claim 1, the operations further comprising: detecting a first physical object based on the set of images (Topiwala, col. 9, lines 45-51; FIG. 3C; see claim 1 above);
obtaining a mesh representing a portion of a body; associating the first physical object with the mesh (Topiwala, col. 11, lines 34-45; FIG. 39: “

    PNG
    media_image31.png
    275
    544
    media_image31.png
    Greyscale
”;

    PNG
    media_image32.png
    464
    690
    media_image32.png
    Greyscale
);
determining a set of measurements for the detected physical object based on the set of images; determining a set of mesh parameters based on the set of measurements (Topiwala, col. 15, lines 11-16; col. 15, lines 56-67: “

    PNG
    media_image33.png
    139
    539
    media_image33.png
    Greyscale
”; “

    PNG
    media_image34.png
    278
    540
    media_image34.png
    Greyscale
”).
updating the mesh based on the set of mesh parameters; and updating a shape of the virtual object based on the mesh (Topiwala, col. 15, lines 16-39: “

    PNG
    media_image35.png
    549
    543
    media_image35.png
    Greyscale
”; “

    PNG
    media_image36.png
    674
    549
    media_image36.png
    Greyscale
”).
	Regarding claim 6, Topiwala teaches the medium of claim 1, wherein: generating the virtual representation comprises generating a shape of the virtual representation based on the contour of the target physical object (Topiwala, col. 11, lines 51-67; col. 12, lines 7-16: “

    PNG
    media_image37.png
    331
    456
    media_image37.png
    Greyscale
”; “

    PNG
    media_image38.png
    193
    452
    media_image38.png
    Greyscale
”);
wherein associating the virtual object with the virtual representation comprises determining a virtual position of the virtual object with respect to a first point of the contour of the target physical object (Topiwala, col. 11, 51-67; col. 13, lines 30-46; see claim 1 above); and
wherein displaying the virtual object comprises occluding a portion of the virtual object encompassing the virtual position based on an orientation of the virtual position with respect to the first point (Topiwala, col. 11, 51-67; col. 13, lines 30-46; FIG. 35; col. 5, lines 58-60; see claim 1 above).
Regarding claim 7, Topiwala teaches the medium of claim 1, wherein displaying the virtual object comprises displaying the virtual object concurrently with the virtual representation (Topiwala, col. 11, 51-67; col. 13, lines 30-46; see above; FIG. 35; col. 5, lines 58-60:

    PNG
    media_image24.png
    546
    510
    media_image24.png
    Greyscale
; “

    PNG
    media_image25.png
    72
    544
    media_image25.png
    Greyscale
”).
Regarding claim 10 Topiwala teaches the medium of claim 1, the operations further comprising: detecting a target feature of the target physical object based on the set of images and a set of target feature parameters (Topiwala, col. 8, lines 53-61; see claim 1 above; col. 13, lines 22-29: “

    PNG
    media_image39.png
    152
    452
    media_image39.png
    Greyscale
”), and
wherein: generating the virtual object comprises: selecting a version of the virtual object from a virtual object repository based the target feature (Topiwala, col. 8, lines 4-13: “

    PNG
    media_image40.png
    190
    442
    media_image40.png
    Greyscale
”;
based on the codes, a different size is selected for wearable articles that changes the three-dimensional model created; therefore, it is a different version chosen from a library of anonymous user 3D profiles);
updating the version of the virtual object based on the first three-dimensional reconstruction (Topiwala, col. 15, lines 11-27: “

    PNG
    media_image41.png
    324
    455
    media_image41.png
    Greyscale
”);
determining an anchor point for the virtual object based on the target feature (Topiwala, col. 14, lines 40-57; col. 11, 51-67; col. 13, lines 30-46; see claim 1 above; FIG. 15; FIG. 16: 

    PNG
    media_image30.png
    595
    877
    media_image30.png
    Greyscale

    PNG
    media_image18.png
    346
    517
    media_image18.png
    Greyscale
; “

    PNG
    media_image42.png
    343
    455
    media_image42.png
    Greyscale
”;
The key points and locations are found on the body in the image where the virtual object (wearable article of clothing) will be placed when the fusion occurs of both the three-dimensional models); and
displaying the virtual object comprises positioning a point of the virtual object with respect to the anchor point (Topiwala, col. 11, 51-67; col. 13, lines 30-46; see claim 1 above; FIG. 35; col. 5, lines 58-60:

    PNG
    media_image24.png
    546
    510
    media_image24.png
    Greyscale
; “

    PNG
    media_image25.png
    72
    544
    media_image25.png
    Greyscale
”).
Regarding claim 12, Topiwala teaches the medium of claim 10, wherein determining the virtual object comprises determining the virtual object based on the profile of the user (Topiwala, col. 8, lines 4-13: “

    PNG
    media_image40.png
    190
    442
    media_image40.png
    Greyscale
”;
based on the codes, a different size is selected for wearable articles that changes the three-dimensional model created; therefore, it is a different version chosen from a library of anonymous user 3D profiles).
	Regarding claim 16, Topiwala teaches the medium of claim 1, the operations further comprising: obtaining a set of neural network parameters via a wireless connection; and updating the convolutional neural network with the set of neural network parameters (Topiwala, col. 9, lines 15-23; col. 18, lines 42-51; FIG. 1; FIG. 2B: “

    PNG
    media_image43.png
    172
    453
    media_image43.png
    Greyscale
”; “

    PNG
    media_image44.png
    192
    450
    media_image44.png
    Greyscale
”;

    PNG
    media_image45.png
    713
    639
    media_image45.png
    Greyscale
 
    PNG
    media_image46.png
    424
    202
    media_image46.png
    Greyscale

The training data is updated periodically for the CNN which is stored in training data store 255; this is done wirelessly via network 150; the 3D graph CNN’s are also dynamically updated periodically where features are obtained from the 3D models of the body and wearable article of clothing which are based on 2D images received over wireless network 150 from the camera 105 and depth sensor 115).
	Regarding claim 19, Topiwala teaches the medium of claim 1, the operations further comprising steps for generating the virtual object (Topiwala, col. 11, lines 45-49; col. 13, lines 4-29; FIG. 16; FIG. 17; col. 14, lines 12-26; FIG. 21; see claim 1 above).
	Regarding claim 20, it recites the same limitations of the non-transitory, machine readable medium storing instructions executed on a processor, of claim 1, as a process. Therefore, the analysis in rejecting claim 1 may be equally applicable to claim 20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Topiwala, in view of International Patent Application Publication No.: WO 2014/020320 A1 (Campbell et al.) (hereinafter Campbell).
Regarding claim 2, Topiwala teaches the medium of claim 1, the operations further comprising: detecting a first physical object based on the set of images, and determining a set of features of the first physical object based on the set of images (Topiwala, col. 9, lines 45-51; FIG. 3C; Topiwala, col. 8, lines 53-61; see claim 1 and claim 4 above).
Topiwala fails to teach
wherein the set of images comprise images of the first physical object associated with different measurement times and different camera poses, tracking the set of features of the set of images over time to determine a trajectory of the set of features, determining a transformed shape of the first physical object based on the trajectory, and determining that the first physical object is the target physical object based on the transformed shape.
Campbell teaches
wherein the set of images comprise images of the first physical object associated with different measurement times and different camera poses (Campbell, page 10, lines 34-37; page 11, lines 4-14: “

    PNG
    media_image47.png
    117
    742
    media_image47.png
    Greyscale
”; “

    PNG
    media_image48.png
    300
    740
    media_image48.png
    Greyscale
”);
tracking the set of features of the set of images over time to determine a trajectory of the set of features (Campbell, col. 11, lines 15-31: “

    PNG
    media_image49.png
    471
    767
    media_image49.png
    Greyscale
”;
The features are searched for over time corresponding to landmark image patches; the camera pose is updated according to detected positions of landmarks in the captured image; a mapping is done here which is equivalent to a trajectory);
determining a transformed shape of the first physical object based on the trajectory, and determining that the first physical object is the target physical object based on the transformed shape (Campbell, col. 22, lines 23-32: “

    PNG
    media_image50.png
    276
    747
    media_image50.png
    Greyscale
”;
over time multiple images at different camera poses are taken and pixel matching is used to track the changing feature at the plurality of perspectives).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the machine readable medium storing instructions, as taught by Topiwala, to further include instructions wherein the set of images comprise images of the first physical object associated with different measurement times and different camera poses, tracking the set of features of the set of images over time to determine a trajectory of the set of features, determining a transformed shape of the first physical object based on the trajectory, and determining that the first physical object is the target physical object based on the transformed shape, as taught by Campbell.
The suggestion/motivation would have been to “derive the orientation of the side of the building or the table top and an indication of its scale which may be derived as an indication of its relative distance from the camera compared to other captured image feature” (Campbell, page 1, lines 15-18); this allows a system to take images of the same object over time at different camera poses but still be able to identify the object in the image even with the changing scales and distance of the object to the camera.
Therefore, it would have been obvious to combine Topiwala with Campbell, to obtain the invention as specified in claim 2.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Topiwala, in view of U.S. Patent Application Publication No.: 2020/0388071 (Grabner et al.) (hereinafter Grabner), and in further view of in view of U.S. Patent Application Publication No.: 2020/0312042 (Sardari et al.) (hereinafter Sardari).
Regarding claim 3, Topiwala teaches the medium of clam 1, wherein the convolutional neural network is a first deep convolutional neural network, and wherein the set of images is a first set of images (Topiwala, FIG. 1; FIG. 2; see claim 1 above).
Topiwala fails to teach 
the operations further comprising: obtaining a message indicating that a second version of the target physical object is within a geographic range; and obtaining a second set of images; obtaining a second neural network result of a second neural network that uses the set of images as an input, wherein parameters of the second neural network is differs from parameters of the first deep convolutional neural network; detecting, with the computing device, the second version of the target physical object based on the second neural network result and on the second version of the target physical object; and displaying, with the computing device, a second version of the virtual object, wherein the second version of the virtual object is attached to the second version of the target physical object.
Grabner teaches
the operations further comprising: obtaining a message indicating that a second version of the target physical object is within a geographic range (Grabner, para. [0068]: “

    PNG
    media_image51.png
    300
    523
    media_image51.png
    Greyscale
”;
the location fields (message) are found for each of the first object and the second object in the image that are some geographic range distance apart from one another); and
	obtaining a second set of images; obtaining a second neural network result of a second neural network that uses the set of images as an input, wherein parameters of the second neural network is differs from parameters of the first deep convolutional neural network; detecting, with the computing device, the second version of the target physical object based on the second neural network result and on the second version of the target physical object; (Grabner, para. [0082]; para. [0083], lines 6-12; see FIG. 6: “
 
    PNG
    media_image52.png
    299
    519
    media_image52.png
    Greyscale
”; “

    PNG
    media_image53.png
    163
    518
    media_image53.png
    Greyscale


    PNG
    media_image54.png
    724
    1048
    media_image54.png
    Greyscale
;
a first set of images 602 are input into the model retrieval system 604 and into the location field CNN 608 (first deep convolutional neural network) that outputs location fields for multiple objects in the images; those location fields 620 are a second set of images identifying the multiple objects in the original images 602 that are then input into a second location field descriptor CNN 612 (second deep convolutional neural network) that output location field descriptors 626 627 628 such as 3D shapes); the parameters and the both the first and second CNN’s here output different values and therefore use different parameters; the location field descriptors are used then to via the description matching engine 614 to match the descriptors to the correct 3D models 616 (equivalent to detecting, with the computing device, the second version of the target physical object based on the second neural network result and on the second version of the target physical object).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the machine readable medium storing instructions, as taught by Topiwala, to further include instructions for obtaining a message indicating that a second version of the target physical object is within a geographic range, and obtaining a second set of images, obtaining a second neural network result of a second neural network that uses the set of images as an input, wherein parameters of the second neural network is differs from parameters of the first deep convolutional neural network, detecting, with the computing device, the second version of the target physical object based on the second neural network result and on the second version of the target physical object, as taught by Grabner.
The suggestion/motivation for doing so would have been that “a location field encodes a 3D surface coordinate for each object pixel, and it can be important to know which pixels belong to an object and which pixels belong to the background or another object” (Grabner, para. [0057], lines 12-15); therefore, multiple objects can be recognized and easily separated from one another for future manipulation in mixed reality, via deep learning.
Sardani teaches
displaying, with the computing device, a second version of the virtual object, wherein the second version of the virtual object is attached to the second version of the target physical object (Sardani, para. [0077]; para. [0130]: “

    PNG
    media_image55.png
    483
    430
    media_image55.png
    Greyscale


    PNG
    media_image56.png
    335
    440
    media_image56.png
    Greyscale
”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the machine readable medium storing instructions, as taught by Topiwala, to further include instructions for displaying, with the computing device, a second version of the virtual object, wherein the second version of the virtual object is attached to the second version of the target physical object, as taught by Sardani.
The suggestion/motivation for doing so would have been so “saved objects and/or features can be retrieved by another user that wants to play and/or review in the same virtual environment” or to “add to the objects or features that may have been further modified based on input from a future user” (Sardani, para. [0077]; para. [0130]).
Therefore, it would have been obvious to combine Topiwala, with Grabner and Sardani, to obtain the invention as specified in claim 3.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Topiwala, in view of non-patent literature "Stereo Image Point Cloud and LiDAR Point Cloud Fusion for the 3D Street Mapping." Annual Conference of the American Society of Photogrammetry and Remote Sensing (IGTF 2017–Imaging & Geospatial Technology Forum 2017), Baltimore, Maryland, March 2017 (Yang et al.) (hereinafter Yang).
Regarding claim 8, Topiwala teaches the medium of claim 1, generating a point cloud (Topiwala, col. 11, lines 34-45; FIG. 39; see claim 1 above).
Topiwala fails to teach
wherein obtaining the set of images comprises: obtaining a set light detection and ranging (Lidar) measurements using a Lidar sensor, generating a point cloud based on the set of Lidar measurements, and determining a dimension of the target physical object based on the point cloud.
Yang teaches
wherein obtaining the set of images comprises: obtaining a set light detection and ranging (Lidar) measurements using a Lidar sensor, generating a point cloud based on the set of Lidar measurements (Yang, page 3, para. 1, FIG. 1: “

    PNG
    media_image57.png
    219
    692
    media_image57.png
    Greyscale
”;

    PNG
    media_image58.png
    335
    628
    media_image58.png
    Greyscale
)
and determining a dimension of the target physical object based on the point cloud (Yang,

    PNG
    media_image59.png
    320
    685
    media_image59.png
    Greyscale
”;

    PNG
    media_image60.png
    248
    669
    media_image60.png
    Greyscale
”
a dimension of an object in the image is determined when the point clouds are turned into a mapping frame).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the machine readable medium storing instructions, as taught by Topiwala, to further include instructions wherein obtaining the set of images comprises: obtaining a set light detection and ranging (Lidar) measurements using a Lidar sensor, generating a point cloud based on the set of Lidar measurements, and determining a dimension of the target physical object based on the point cloud, as taught by Yang.
The suggestion/motivation for doing so would have been that “as opposed to LiDAR, deriving 3D point cloud from images require more computational resources, and in many cases, the accuracy and point density might be lower due to poor visual or light condition” (Yang, page 1, abstract, lines 6-8); therefore, utilizing LIDAR for creating 3D point clouds has better accuracy and point density.
Therefore, it would have been obvious to combine Topiwala with Yang, to obtain the invention as specified in claim 8.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Topiwala, in view of Chinese Patent Application Publication No.: CN109978930A (Qin et al.) (hereinafter Qin).
Regarding claim 9, Topiwala teaches the medium of claim 1.
Topiwala fails to teach
the operations further comprising reducing an image resolution of the set of images.
Qin teaches
the operations further comprising reducing an image resolution of the set of images (Qin, page 11, para. 3: “

    PNG
    media_image61.png
    146
    692
    media_image61.png
    Greyscale
”).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the machine readable medium storing instructions, as taught by Topiwala, to further include instructions for reducing an image resolution of the set of images, as taught by Qin. Specifically, the convolutional neural network, taught by Topiwala, may be modified to function similar to the convolutional neural network that lowers the resolution of all input images, taught by Qin.
	The suggestion/motivation would have been that “detail in the sampling process middle level will allow information connection, avoids the loss caused by down-sampling” (Qin, page 11, para. 3, lines 3-5); down-sampling is used to reduce the height and width of the features maps as per the requirements; The down-sampling layer (also known as the pooling layer) aims to reduces the spatial dimensions of the image based on certain mathematical operations such as average or max-pooling; benefits of this include acting as a noise suppressant, making the images invariant to translation movement for image classification, and helping capture essential structural features of the represented images without being bogged down by the fine details.
	Therefore, it would have been obvious to combine Topiwala, with Qin, to obtain the invention as specified in claim 9.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Topiwala, in view of U.S. Patent Application Publication No.: 2020/0202195 (Patel).
Regarding claim 11, Topiwala teaches the medium of claim 10, detecting the target feature (Topiwala, col. 8, lines 53-61; col. 13, lines 22-29; see claims 1 and 10 above).
Topiwala fails to teach
a microprocessor different from a central processing unit of the computing device, the microprocessor having a 16 or fewer bit architecture and being configured to operate on data in a floating radix point format.
Patel teaches
a microprocessor different from a central processing unit of the computing device, the microprocessor having a 16 or fewer bit architecture and being configured to operate on data in a floating radix point format (Patel, para. [0028]-[0029]; FIG. 3A; para. [0039]: “

    PNG
    media_image62.png
    338
    512
    media_image62.png
    Greyscale


    PNG
    media_image63.png
    581
    528
    media_image63.png
    Greyscale
”;

    PNG
    media_image64.png
    375
    869
    media_image64.png
    Greyscale
;

    PNG
    media_image65.png
    272
    436
    media_image65.png
    Greyscale
”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the machine readable medium storing instructions for detecting a target feature, as taught by Topiwala, to be performed with a microprocessor different from a central processing unit of the computing device, the microprocessor having a 16 or fewer bit architecture and being configured to operate on data in a floating radix point format, as taught by Patel.
The suggestion/motivation would have been that a “16-bit reduced floating-point representation can support faster neural network calculations by enabling use of processors comprising lower computation complexity” and that “manipulation results that are output are forwarded to another layer within the neural network” (Patel, para [0028], lines 16-18; para. [0029], lines 12-14).
Topiwala, in view of Patel teaches wherein detecting the target feature is performed with a microprocessor different from a central processing unit of the computing device, the microprocessor having a 16 or fewer bit architecture and being configured to operate on data in a floating radix point format (It may be seen that the processor 310 in FIG. 3A of Patel above, is designed to accompany and support a neural network and therefore, when added to the system of Topiwala, can execute the steps of detecting a target feature recited in claim 10 (when modified to execute the instructions of claim 10 taught by Topiwala) separately from the main processor having the convolutional neural network that detects the target object in Topiwala, but with the functionality of Patel of 16-bit or lower bit architecture operating on data with floating point representation).
Therefore, it would have been obvious to combine Topiwala, with Patel, to obtain the invention as specified in claim 11.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Topiwala, in view of U.S. Patent Application Publication No.: 2021/0174103 (Schumacher et al.) (hereinafter Schumacher).
Regarding claim 13, Topiwala teaches the medium of claim 1.
Topiwala fails to teach
the operations further comprising: determining whether a wireless network between a computing resource and a mobile computing device satisfies a set of communication criteria, wherein the computing resource stores a version of the convolutional neural network; and
obtaining the set of images at the computing resource via the wireless network in response to a determination that the wireless network between the computing resource and that the mobile computing device satisfies the set of communication criteria, wherein inputting the set of images comprises inputting the set of images into the version of the convolutional neural network stored in the computing resource.
Schumacher teaches
the operations further comprising: determining whether a wireless network between a computing resource and a mobile computing device satisfies a set of communication criteria, wherein the computing resource stores a version of the convolutional neural network (Schumacher, FIG. 2; para. [0045]; FIG. 3: “

    PNG
    media_image66.png
    583
    409
    media_image66.png
    Greyscale

    PNG
    media_image67.png
    259
    441
    media_image67.png
    Greyscale

    PNG
    media_image68.png
    312
    333
    media_image68.png
    Greyscale
; 
the computing system (computing resource) shown in FIG. 2 is a driving monitoring system 24 located in a vehicle; the wireless activity detector 45 determines if communication criteria are met between the system 24 and a mobile device used by someone in the vehicle; it may be seen that electronic control unit 30 part of the computing system 24 has a convolutional neural network (CNN) 67); and
obtaining the set of images at the computing resource via the wireless network in response to a determination that the wireless network between the computing resource and that the mobile computing device satisfies the set of communication criteria, wherein inputting the set of images comprises inputting the set of images into the version of the convolutional neural network stored in the computing resource (Schumacher, para. [0081]; Fig. 7: “

    PNG
    media_image69.png
    192
    433
    media_image69.png
    Greyscale
”;

    PNG
    media_image70.png
    686
    452
    media_image70.png
    Greyscale
;
although the application of Schumacher is for monitoring driver activity in a vehicle based on images the communication criteria such as signal strength, signal duration, and mobile device identifier that meet a certain predefined threshold by wireless activity detector 45 to then provide images to the CNN 67 in the system 24 from the mobile device may be used in the system of Topiwala; the mobile device and the computing system 24, having wireless activity detector 45 and CNN 67, are separate entities).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the machine readable medium storing instructions, as taught by Topiwala, to include the instructions for determining whether a wireless network between a computing resource and a mobile computing device satisfies a set of communication criteria, wherein the computing resource stores a version of the convolutional neural network, as taught by Schumacher.
	The suggestion/motivation for doing so would have been to provide a fail-safe in preventing sending image data to the convolutional neural network in the computing resource from the mobile device when the wireless connection between both the mobile device and the computing resource are not adequate to receive the images accurately; this prevents corrupted or partial image data from being sent or received by the system to and from the mobile device.
	Therefore, it would have been obvious to combine Topiwala with Schumacher, to obtain the invention as specified in claim 13.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Topiwala, in view of U.S. Patent Publication No.: 11,157,814 (Howard et al.) (hereinafter Howard).
	Regarding claim 14, Topiwala teaches the medium of claim 1.
	Topiwala fails to teach
	the operations further comprising: determining whether a wireless network between a computing resource and a mobile computing device satisfies a set of communication criteria, wherein the computing resource stores a version of the convolutional neural network; and wherein inputting the set of images into the convolutional neural network comprises inputting the set of images into a local version of the convolutional neural network stored in a persistent storage of the computing device in response to a determination that the wireless network between the computing resource and that the mobile computing device does not satisfy the set of communication criteria.
	Howard teaches
	the operations further comprising: determining whether a wireless network between a computing resource and a mobile computing device satisfies a set of communication criteria, wherein the computing resource stores a version of the convolutional neural network (Howard, col. 9, lines 1-7; col.7, lines 1-3; FIG. 1A; col. 7, lines 18-27; col. 7, lines 37-47: “

    PNG
    media_image71.png
    171
    531
    media_image71.png
    Greyscale
”; “

    PNG
    media_image72.png
    76
    526
    media_image72.png
    Greyscale
”;

    PNG
    media_image73.png
    481
    641
    media_image73.png
    Greyscale
; “

    PNG
    media_image74.png
    240
    532
    media_image74.png
    Greyscale
”; “
    PNG
    media_image75.png
    258
    538
    media_image75.png
    Greyscale
”; 
the communication criteria between the user computing device 102 (mobile device) and server computing system 130 (computing resource) is established via satisfying a variety of protocols, formats, encoding, and/or protection schemes (such as VPN for example); the computing resource 130 (computing resource) stores a machine-learning model); and
	wherein inputting the set of images into the convolutional neural network comprises inputting the set of images into a local version of the convolutional neural network stored in a persistent storage of the computing device in response to a determination that the wireless network between the computing resource and that the mobile computing device does not satisfy the set of communication criteria (Howard, col. 7, lines 28-35; col. 10, lines 48-50; FIG. 1A: “

    PNG
    media_image76.png
    186
    539
    media_image76.png
    Greyscale
”; “

    PNG
    media_image77.png
    72
    537
    media_image77.png
    Greyscale

    PNG
    media_image73.png
    481
    641
    media_image73.png
    Greyscale
;
when executing the image analysis method if inputting an image into the convolutional neural network the system shown in FIG. 1A can either use the persistent locally stored machine-learned model 120 (CNN) on the user computing device (mobile device) or may use a machine-learned model 140 (CNN) stored on the server computing system (computing resource) depending on if a wireless connection via network 180 is established between the devices 120 and 140; if this connection is not established the locally stored CNN stored locally on user computing device 120 is used implicitly; the communication criteria are the communication protocols, encodings, formats, and/or protection schemes to establish a handshake over network 180 between the devices 120 and 140).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the machine readable medium storing instructions, as taught by Topiwala, to include the instructions for determining whether a wireless network between a computing resource and a mobile computing device satisfies a set of communication criteria, wherein the computing resource stores a version of the convolutional neural network; and wherein inputting the set of images into the convolutional neural network comprises inputting the set of images into a local version of the convolutional neural network stored in a persistent storage of the computing device in response to a determination that the wireless network between the computing resource and that the mobile computing device does not satisfy the set of communication criteria, as taught by Howard.
The suggestion/motivation for doing so would have been for an “efficient network structure … applied to convolutional neural networks in general to reduce computational costs and/or memory requirements associated with such convolutional neural networks” to be “particularly useful for implementation in mobile, embedded, or other limited-resource computing environments” (Howard, col. 4, lines 1-2; col. 1, lines 45-50).
Therefore, it would have been obvious to combine Topiwala, with Howard, to obtain the invention as specified in claim 14.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Topiwala, in view of Howard, and in further view of U.S. Patent Publication No.: 10,242,031 (Jung et al.) (hereinafter Jung).
Regarding claim 15, Topiwala teaches the medium of claim 1.
Topiwala fails to teach
the operations further comprising: determining a resource identifier based on the target physical object; determining whether a wireless network between a computing resource and a mobile computing device satisfies a set of communication criteria, wherein the computing resource stores a version of the neural network; and obtaining a version of the virtual object via a wireless connection using the resource identifier in response to a determination that the wireless network between the computing resource and the mobile computing device satisfies the set of communication criteria.
Jung teaches
the operations further comprising: determining a resource identifier based on the target physical object; determining whether a wireless network between a computing resource and a mobile computing device satisfies a set of communication criteria; and obtaining a version of the virtual object via a wireless connection using the resource identifier in response to a determination that the wireless network between the computing resource and the mobile computing device satisfies the set of communication criteria (Jung, col. 19, lines 42-49; col. 20, lines 29-43; col. 19, lines 54-67: “

    PNG
    media_image78.png
    154
    453
    media_image78.png
    Greyscale
”; “

    PNG
    media_image79.png
    286
    447
    media_image79.png
    Greyscale
”; “

    PNG
    media_image80.png
    274
    449
    media_image80.png
    Greyscale
”;

    PNG
    media_image81.png
    307
    706
    media_image81.png
    Greyscale
;
The electronic device 1000 (mobile device) takes an image with its camera and an object (target physical object) is recognized in the image and is matched with a virtual object based on a plurality of conditions such as geographical conditions in image, environmental conditions, degree of exposure, aiming direction, aiming range, etc. (resource identifiers); then if the wireless connection between the electronic device 1000 (mobile device) and the virtual object providing server 1020 via communication network 1010 is proper, then the server 1020 searches for the virtual object based on the conditions sent to it from the device 1000; once the virtual object is found by server 1020 it is sent to the device 1000 over the network 1010; the only way this communication is possible is for communication criteria to be satisfied for the type of wireless communication such as Bluetooth).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the machine readable medium storing instructions, as taught by Topiwala, to include the instructions for determining a resource identifier based on the target physical object; determining whether a wireless network between a computing resource and a mobile computing device satisfies a set of communication criteria, and obtaining a version of the virtual object via a wireless connection using the resource identifier in response to a determination that the wireless network between the computing resource and the mobile computing device satisfies the set of communication criteria, as taught by Jung.
	The suggestion/motivation for doing so would have been that “when a plurality of present conditions is received and compared to sets of stored conditions to detect a matching virtual object, and not virtual object matches all of the plurality of present conditions, a partially matching virtual object can be displayed on the basis of matching some of the plurality of present conditions, thereby providing the client with more diversified pieces of information” (Jung, col. 2, lines 34-41).
	Howard teaches
wherein the computing resource stores a version of the neural network (Howard, col. 7, lines 28-35; col. 10, lines 48-50; FIG. 1A; see claim 14 above; the teachings of Howard may be combined with Topiwala in the manner recited in the rejection of claim 14 above and for the rationale recited in the rejection of claim 14 above).
Therefore, it would have been obvious to combine Topiwala, with Howard and Jun, to obtain the invention as specified in claim 15.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Topiwala, in view of Sardani.
	Regarding claim 17, Topiwala teaches the medium of claim 1. 
	Topiwala fails to teach
	the operations further comprising: obtaining an update to a record associated with a feature of the target physical object; and updating a display of the virtual object based on the update.
	Sardani teaches
	the operations further comprising: obtaining an update to a record associated with a feature of the target physical object; and updating a display of the virtual object based on the update (Sardani, para. [0077]; para. [0130]: “

    PNG
    media_image55.png
    483
    430
    media_image55.png
    Greyscale


    PNG
    media_image56.png
    335
    440
    media_image56.png
    Greyscale
”;
each time a 3D model is reconstructed based on the received 2D images the virtual object is saved for future use; then the virtual object can be opened and displayed at a later time and features may be modified or added (modify the record) to the old virtual object and redisplayed; features that may be changed for example are different shapes, textures, or backgrounds).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the machine readable medium storing instructions, as taught by Topiwala, to include the instructions for obtaining an update to a record associated with a feature of the target physical object, and updating a display of the virtual object based on the update, as taught by Sardani.
The suggestion/motivation for doing so would have been so “saved objects and/or features can be retrieved by another user that wants to play and/or review in the same virtual environment” or to “add to the objects or features that may have been further modified based on input from a future user” (Sardani, para. [0077]; para. [0130]).
Therefore, it would have been obvious to combine Topiwala, with Sardani, to obtain the invention as specified in claim 17.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Topiwala, in view of U.S. Patent Application Publication No.: 2019/0096135 (Mutto et al.) (hereinafter Mutto).
Regarding claim 18, Topiwala teaches the medium of claim 1.
Topiwala fails to teach
 the operations further comprising detecting a feature of the target physical object based on signals from an optical sensor detecting light reflecting from a structured pattern having a wavelength greater than 800 nanometers.
Mutto teaches
the operations further comprising detecting a feature of the target physical object based on signals from an optical sensor detecting light reflecting from a structured pattern having a wavelength greater than 800 nanometers (Mutto, para. [0091], lines 1-7; para. [0092]; para. [0105], lines 1-7; para. [0082], lines 6-19: “

    PNG
    media_image82.png
    165
    517
    media_image82.png
    Greyscale
”; “

    PNG
    media_image83.png
    369
    516
    media_image83.png
    Greyscale
”; “

    PNG
    media_image84.png
    166
    514
    media_image84.png
    Greyscale
”; “

    PNG
    media_image85.png
    194
    513
    media_image85.png
    Greyscale


    PNG
    media_image86.png
    139
    517
    media_image86.png
    Greyscale
”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the machine readable medium storing instructions, as taught by Topiwala, to include the instructions for detecting a feature of the target physical object based on signals from an optical sensor detecting light reflecting from a structured pattern having a wavelength greater than 800 nanometers, as taught by Mutto.
The suggestion/motivation for doing so would have been so that “the optical system can determine the field of view of the camera, e.g., based on whether the optical system implements a “wide angle” lens, a “telephoto” lens, or something in between” (Mutto, para. [0092]) and “capturing light in multiple portions or bands or spectral bands of the electromagnetic spectrum (e.g., red, blue, green, and infrared light)” creates a multi-channel image sensor” (Mutto, para. [0095]).
Therefore, it would have been obvious to combine Topiwala, with Mutto, to obtain the invention as specified in claim 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SHARIFF whose telephone number is (571)272-9741.  The examiner can normally be reached on M-TH 7:30 AM EST – 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on M-F 7:30 AM – 5:30 PM EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3638.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL ADAM SHARIFF/	                                                                                                                                Examiner, Art Unit 2662

/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662